Exhibit IMPLANT SCIENCES APPOINTS GLENN D. BOLDUC AS PRESIDENT AND CHIEF EXECUTIVE OFFICER WAKEFIELD, MA. January 6, 2009…Implant Sciences Corporation (NYSE Alternext US: IMX), a supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced the appointment of Glenn D. Bolduc as the Company’s new President and Chief Executive Officer.In addition, the Board of Directors has appointed Mr. Bolduc as a member of the Board.Both appointments were effective January 1, 2009.Prior to these appointments, Mr. Bolduc held the position of Chief Financial Officer.Phillip C. Thomas resigned his positions as the Company’s President, Chief Executive Officer and Chairman effective December 31, 2008 to pursue other personal interests. Phillip C. Thomas stated, “Almost two years ago I joined Implant Sciences and was charged with the task of leading the Company through a major restructuring enabling the Company to be more competitive in the Security, Safety and Defense (SS&D) industry.During my tenure, we disposed of non-strategic assets; built an industry-focused team capable of meeting the challenges within the SS&D marketplace; made significant sales progress, especially in penetrating the international marketplace; and strengthened our overall financial position during difficult economic times.I believe the Company’s restructuring goals have been accomplished, as have my own personal goals.The time is right to hand the reins of the Company over to Glenn Bolduc, who I am certain, will continue executing on the Company’s strategic plan.” Glenn D.
